Claimant worked at the employer’s knitting factory for almost 17 years. He resigned in February 2001 based upon his perception that “inept management” on the part of the employer was leading to the destruction of the business and the end of his employment. Claimant further testified that this perception caused him to suffer from severe depression.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant left his employment for personal and noncompelling reasons. In general, a claimant’s perception that the employing business is likely to *859fail may not constitute good cause for leaving employment (see Matter of Joseph [Sweeney], 241 AD2d 679), nor may a claimant’s anticipation that his or her discharge is imminent (see Matter of Palmitesso [Castado — Commissioner of Labor], 253 AD2d 976, 977). Although the record includes evidence that claimant was treated for severe depression several months after he quit his job, the assertion that claimant’s mental condition at the time of his resignation rendered him unable to continue working is undermined by the lack of supporting medical evidence (see Matter of Neville [Commissioner of Labor], 264 AD2d 918; Matter of Posner [Sweeney], 222 AD2d 925). Claimant’s remaining contentions have been examined and found to be without merit.
Crew III, J.P., Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.